Title: To George Washington from Leonard Marbury, 21 April 1792
From: Marbury, Leonard
To: Washington, George



Sir
Frederica [Saint Simons Island, Ga.] April 21st 1792

Mr Hamilton whom I sent to the upper Creeks in Jany last, has Just return’d with the pleasing Accts of the friendly disposition of that Nation, and their intention to have set out the 15th Instant

in order to run the Line, he also brings us the Certainty & Particulrs of the taking of Bowles, by the Spaniards at St Marks, I have desired him to wait on your Excellency, and give the Particulars, he is a young Man of Truth, and may be depended on.
I take the liberty of droping a few hints, relative to the mode of managing the Southern Tribes, in Order to preserve a Peace on which in a great measure depends the existence of this State. If they should meet your Excellency’s approbation, and be found useful I shall feel myself happy.
First I conceive, the most essential means of Securing their Friendship, is by securing their Trade, and if Possible Wresting it out of the Hands of Pan ton Leslie & Co. who has for many Years supply’d them, and has ever been invetirate Enemies to Our States, and has to my knowledge been in a great Measure the Cause of keeping the Indians at War with us, and indeed the little Trade at this time Carried on from Georgia is rather injurious, as the small Stores on our Frontiers are generally Calculated to draw down a few Hunters, which are induced to sell their Skins & Horses, they then get intoxicated and Quarrel with the Whites, and on leaving the settlements are almost sure to Steal Horses in order to Carry home whatever they may Purchase, they are generally follow’d by Parties of the Whites, little, if any better than themselves, and are in Turn rob’d of all they have, and indeed our People frequently begin by Stealing their Horses, in which case they are sure to make reprisals. This being the Case I think it would be better to keep the Indians and Whites as far seperate as Possible.
When the Trade of those Nations were Carried on entirely from this Country, the Merchant supply’d the Trader, who had, by giving Bond & Security for his Conduct, a Licence for a Particular Town, and dare not under a heavy Penalty Trade in any other, or buy a single skin in the Woods, or any where out of his Town, or dare a Mercht buy any thing of an Indian unless in a Town for which he had Licence, then the Indian was obliged to return to his home before he could dispose of his Hunt, or Horse, and of Course had no inducement to go into the settlement unless with an Intention of Stealing, which put the Inhabitans on their Guard, and any Inhabitant Trading with an Indian otherways than by a Licence as above; was subject to the Penalty of One Hundred Pounds sterling for every offence.
It might be good Policy to grant a priviledge to some Person

to import Goods for that Trade, clear of duty, as no beginner can stand in Competition with a House so ever establish’d, as that of Panton Leslie & Co. unless they can import on equal Ground with them; but I conceive it woud be the Int. of the Public to take the whole into their own Hands and Confine the Trade to themselves; fit out a Trader to each Town, who shall be accountable for his Conduct. And when an Indian does any Mischief, and on demandg, Satisfaction is refus’d, Stop the Trade of the Town he belongs to, untill satisfaction is given. Or if hereafter the Creeks appear inclin’d for War, I make no doubt, but the Chocktaws, and Chickasaws, May be induced to fall on them, which wd effectually secure us.
As there are a Number of White Men among the Indians of Infamous Characters, such as cannot be reclaimd & brot over to our Intt ought to be remov’d by some means or other, as they are either Stealing themselves, or encouraging the Indians to Steal from Georgia & Cumberland and sending the Stolen property to West Florida. I am with due esteem your Excellencys most Humble Servant

Leod Marbury.

